Citation Nr: 1755405	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  11-10 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a bilateral hip disorder.

2. Entitlement to service connection for a bilateral shin disorder.

3. Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).

4. Entitlement to Dependents' Educational Assistance (DEA) under Chapter 35, Title 38, United States Code. 



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 21, 2004, to June 17, 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the benefits sought on appeal. 
 
The Veteran previously testified before the undersigned at a videoconference hearing in December 2013. A transcript of the hearing has been associated with the Veteran's claims file.

This claim was previously before the Board in April 2016, at which time the Board remanded it for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the April 2016 Board remand, the Veteran was to be scheduled for VA examinations for her hip and shins.  A request was initiated in June 2017, and the RO indicated that the Veteran's address and phone number provided by VBA differed from VHA's database.  The RO then asked that the Veteran's address be verified before mailing an examination notification letter.  However, there is no indication that the Veteran's address was verified, nor is there an indication that the Veteran was informed of the date, time, and location of her new examinations.  As such, the Board finds that a remand is required to verify the Veteran's address before scheduling a new examination.

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's current mailing address using all available means to ensure she receives notification of further efforts to develop her claims on appeal.  

After the RO is able to verify the Veteran's mailing address to the extent possible, and regardless if it is confirmed that the current address as the address used on the September 2017 supplemental statement of the case, the RO should make one more effort to undertake the development discussed in the paragraphs below.

2.  Schedule the Veteran for VA examination of her hips and shins with a VA examiner other than the examiner who conducted the June 2015 examination and advise her that failure to appear for any examination, without good cause, could adversely affect her appeal.  See 38 C.F.R. § 3.655 (2015).  The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner.  

The examiner must review the Veteran's claims file and test results, examine the Veteran, conduct x-rays of her hips and shins, and assign a diagnosis for each hip and shin disorder she currently experiences.  For each such diagnosis assigned, the examiner must provide a well-reasoned opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the disorder is related to the Veteran's time in service.  In rendering these opinions, the examiner must consider the Veteran's documented history and contentions and must specifically discuss the multiple in-service and post-service complaints of hip and shin pain, including, in particular, the June 2004 bone scan showing a right acetabulum stress fracture and the in-service diagnoses of bilateral tibial stress fractures.  The examiner must also discuss the Veteran's credible contentions concerning the in-service onset and continuity of bilateral hip and shin symptoms in the context of any negative opinion.

The examiner must set forth the complete rationale for all opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  Citations to the record or relevant medical principles must be included as necessary to explain the examiner's opinions.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought remains denied, the Veteran must be furnished a supplemental statement of the case and afforded the appropriate time for response before the claims file is returned to the Board.







	(CONTINUED ON NEXT PAGE)


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


